Name: Commission Regulation (EC) No 668/2002 of 18 April 2002 correcting Regulation (EC) No 643/2002 concerning the issue of licences for the import of garlic
 Type: Regulation
 Subject Matter: tariff policy;  plant product
 Date Published: nan

 Avis juridique important|32002R0668Commission Regulation (EC) No 668/2002 of 18 April 2002 correcting Regulation (EC) No 643/2002 concerning the issue of licences for the import of garlic Official Journal L 103 , 19/04/2002 P. 0009 - 0009Commission Regulation (EC) No 668/2002of 18 April 2002correcting Regulation (EC) No 643/2002 concerning the issue of licences for the import of garlicTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 565/2002 of 2 April 2002 establishing the method for managing the tariff quotas and introducing a system of certificates of origin for garlic imported from third countries(1),Whereas:(1) Commission Regulation (EC) No 643/2002(2) sets the percentages for the issue of import licences covered by applications under Article 3(1) of Regulation (EC) No 565/2002 for products originating in China on 8 and 9 April 2002 and forwarded to the Commission on 11 April 2002.(2) Examination has revealed a mistake in the calculation of one of the percentages. That mistake should be corrected without delay in the Regulation in question,HAS ADOPTED THIS REGULATION:Article 1In Article 1 of Regulation (EC) No 643/2002, the percentage "8,487 %" is replaced by "15,932 %".Article 2This Regulation shall enter into force on 19 April 2002.It shall apply from 13 April 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 April 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 86, 3.4.2002, p. 11.(2) OJ L 96, 13.4.2002, p. 21.